As filed with the Securities and Exchange Commission on August 15, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22506 2010 Swift Mandatory Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 101 N. 1st Avenue, Suite 1600, Phoenix, AZ 85003 (Name and address of agent for service) (602) 257-5433 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. 2010 Swift Mandatory Common Exchange Security Trust Semi-Annual Report Financial Statements as of and for the six months ended June 30, 2013 (Unaudited) Table of Contents Allocation of Portfolio Assets 1 Financial Statements: Schedule of Investments 2 Statement of Assets and Liabilities 3 Statement of Operations 4 Statement of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Additional Information 12 1 2010 Swift Mandatory Common Exchange Security Trust Schedule of Investments June 30, 2013 (Unaudited) Security Description Maturity Date Par Value Cost Fair Value Stripped United States Treasury Securities - 2.32%* Stripped United States Treasury Security 8/15/2013 $ $ Stripped United States Treasury Security 11/15/2013 Total Stripped United States Treasury Securities Forward Purchase Contracts - 97.68%* Forward Purchase Contracts for Swift Transportation Company Class A Common Shares Total Forward Purchase Contracts Total Investments - 100.00%* $ Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* $ Footnotes *Percentages are stated as a percent of net assets. The accompanying Notes to Financial Statements are an integral part of these statements. 2 2010 Swift Mandatory Common Exchange Security Trust Statement of Assets and Liabilities June 30, 2013 (Unaudited) Assets: Investments in stripped U.S. Treasury Securities, at fair value (cost $7,851,210) $ Investment in Forward Purchase Contracts, at fair value (cost $207,243,159) Total investments Cash Restricted cash Total Assets Liabilities Advanced funding of expense reimbursement Distributions payable Total Liabilities Net Assets $ Net Assets Consist of: $0.66 Trust Issued Mandatory Common Exchange Securities ("Securities"), no par value; 23,846,364 shares issued and outstanding $ Net unrealized appreciation on investments Net Assets $ Net Asset Value per share $ The accompanying Notes to Financial Statements are an integral part of these statements. 3 2010 Swift Mandatory Common Exchange Security Trust Statement of Operations For the six months ended June 30, 2013 (Unaudited) Investment Income Interest income $ Total Investment Income Expenses Administration, custody and transfer agent fees Professional fees Directors' fees Total Expenses Reimbursement by Sellers ) Net Expenses - Net investment income Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations $ The accompanying Notes to Financial Statements are an integral part of these statements. 4 2010 Swift Mandatory Common Exchange Security Trust Statements of Changes in Net Assets For the six months ended June 30, 2013 (Unaudited) For the year ended December 31, 2012 Change in Net Assets Resulting from Operations: Net investment income $ $ Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions Paid to Securities Holders: Net Investment Income ) ) Tax Return of Capital to Securities Holders ) ) Change in Net Assets from Distributions Paid to Securities Holders ) ) Net Increase in Net Assets Net Assets, Beginning of Period Net Assets, End of Period $ $ The accompanying Notes to Financial Statements are an integral part of these statements. 5 2010 Swift Mandatory Common Exchange Security Trust Statement of Cash Flows For the six months ended June 30, 2013 (Unaudited) Cash Flows from Operating Activities: Maturity of U.S. Treasury Securities $ Net Cash Provided by Operating Activities Cash Flows from Financing Activities: Distributions to Securities holders ) Net Cash Used in Financing Activities ) Net Increase in Cash Cash - Beginning of Period Cash - End of Period $ Reconciliation of Net Increase in Net Assets Resulting from Operations to Net Cash Provided by Operating Activities: Net increase in net assets resulting from operations $ Net change in unrealized depreciation on investments ) Discount accretion of U.S. Treasury Securities ) Maturity of U.S. Treasury Securities Decrease in advanced fundings of expense reimbursement ) Decrease in restricted cash Net Cash Provided by Operating Activities $ The accompanying Notes to Financial Statements are an integral part of these statements. 6 2010 Swift Mandatory Common Exchange Security Trust Financial Highlights For the six months ended June 30, 2013 (Unaudited) For the year ended December 31, For the year ended December 31, For the period from December 21, 2010(1) through December 31, Per Share Operating Performance: Beginning net asset value $ Initial selling commissions - - - ) Beginning net asset value, net of initial selling commission Income From Investment Operations: Net investment income - - Net realized and unrealized gain (loss) on investments ) Total Gain (Loss) from Investment Operations ) Distributions to Securities Holders Net Investment Income ) - - - Return of Capital to Securities Holders ) ) ) - Total Distributions ) ) ) - Impact of shares issued under the Greenshoe Option - - ) - Ending Net Asset Value $ Total Return % % )% % (2) (6) Supplemental Data and Ratios: Net assets, end of period $ Ratio of expenses to average net assets, before reimbursement %
